Citation Nr: 1529580	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to a compensable rating for service-connected fracture of the left fifth toe prior to October 6, 2012, and in excess of 20 percent thereafter.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by head trauma with occipital keloids.



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 17, 1989 to June 30, 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).

In March 2013, the Veteran requested a hearing before a member of the Board at the Central Office.  The Veteran failed to report for the scheduled June 2015 hearing.  As he has not provided good cause for the failure to attend and has not requested an additional hearing, the Board considers his hearing request withdrawn.   38 C.F.R. § 20.704.

By a January 2013 rating decision, the Veteran's service-connected fracture of the left fifth toe was increased to 20 percent, effective October 6, 2012.  As the 20 percent disability rating is less than the maximum available rating, and there remains a period of time during the current appellate period during which the 20 percent rating was not in effect, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.  There are no documents currently stored in the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Board's review of the claims folder reflects that additional development is warranted and, thus, requiring a remand to the AOJ. 

The Board first observes that VA must make as many requests as necessary to obtain relevant records from a federal agency unless it is determined that such records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).

Here, the Veteran's service treatment records (STRs) consist of a few documents which is explained, in part, by his brief period of active service.  However, the Veteran appears to report having undergone an enlistment examination, see VA Form 21-4138 received in January 2005, and the STRs are absent an enlistment examination.  Notably, in this case, an enlistment examination report is a highly relevant document with respect to the application to reopen the claim of service connection for a disability manifested by head trauma with occipital keloids as the issue of pre-existing disability had been considered by the AOJ in a prior final denial in August 1989, and the receipt of a relevant STR which had not been considered by the AOJ may require reconsideration of the claim.  See 38 C.F.R. § 3.156(c).

Thus, the Board must remand this case to conduct an additional search for any existing STRs.

The Veteran seeks a higher disability rating for service-connected fracture of the "left fifth toe."  The Board observes that the Veteran manifests multiple disabilities of both feet.  The VA clinic records reflect diagnoses of metatarsalgia and pes cavus.  A December 2010 VA examiner diagnosed hammer toes and pes planus, bilaterally.  As STRs were not available for review, the VA examiner indicated that it was not possible to determine whether any current findings were related to the in-service foot injury.  An October 2012 VA examiner offered diagnoses of metatarsalgia and fracture of the left toe with an onset in May 1989.  The examiner opined that the Veteran's left 5th toe fracture was of "moderate severity."

Here, the record includes multiple foot disorders of both feet and there is no clear medical opinion, based upon review of the initial mode of injury in service, as to which current foot disorders are of service-connected origin.  The Board also observes that the available STRs reference on two occasions that the Veteran had injured his "rt" foot and "R 5th toe" and not his left toe.  Thus, a review of any available STRs is critical to determine the nature and severity of the residuals from the 5th toe fracture in service.  Thus, once any additional STRs are obtained, the Board finds that medical examination and opinion is necessary to determine the nature and severity of the residuals from the 5th toe fracture in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records in the possession of a federal agency:
	a) the Veteran's service personnel records; and
	b) the Veteran's service treatment records, to include a specific request for an enlistment examination which may have been conducted in Richmond, Virginia and all treatment records and examination reports which may exist from William Beaumont Army Medical Center.

All efforts to obtain such records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.

2.  Associate with the claims folder records of the Veteran's treatment at the Montgomery VA Medical Center (VAMC) since March 2012.

3.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and severity of the residuals from the 5th toe fracture in service.  The claims folder contents must be made available to the examiner for review.

Following review of the claims folder and examination of the Veteran, the VA examiner is requested to address the following:

	a) based upon review of the available STRs, the Veteran's reported history and current physical findings, clarify whether the in-service injury involved the 5th toe of the left or right foot;
	b) identify all current disorders of both feet; and
  c) clearly identify which current disorders of the feet have been caused by, or aggravated beyond the normal progress of the disorder, by the in-service foot injury.
      
The examiner is requested to specifically discuss the type of injury experienced by the Veteran, and the effects of that injury upon his current foot disorders.

4.  Thereafter, readjudicate the claims.  In so doing, the AOJ should carefully review the evidentiary record to clarify whether the Veteran fractured his right or left 5th toe in service.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

